Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 13, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156475(74)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  KIRK SCOTT PEDERSEN,                                                                                    Kurtis T. Wilder,
           Plaintiff-Appellee,                                                                                        Justices
                                                                    SC: 156475
  v                                                                 COA: 328855
                                                                    Wayne CC: 11-012843-NO
  MEIJER STORES, INC.,
            Defendant-Appellant,
  and
  MACTEC, INC., MACTEC ENGINEERING &
  CONSULTING, INC., AMEC E&I, INC., AMEC
  E&I HOLDINGS, INC., AMEC ENVIRONMENT
  & INFRASTRUCTURE, INC., JARDER
  OUTDOOR NINGBO COMPANY, LTD.,
  NINGBO TEXTILES IMPORT & EXPORT
  CORPORATION, NINGBO TEXTILES, HAIJIN
  METAL PRODUCTS, LTD., QIAN JUN,
  SINOCHEM GROUP, SINOCHEM
  CORPORATION, SINOCHEM, SINOCHEM
  NINGBO COMPANY, LTD., and SINOCHEM
  INTERNATIONAL,
             Defendants.
  ____________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time
  for filing his answer to the application for leave to appeal is GRANTED. The answer
  will be accepted for filing if submitted on or before November 2, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 13, 2017
                                                                               Clerk